[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S POST JUDGMENT MOTION FOR CONTEMPT DATED NOVEMBER 16, 2000 (#152): PLAINTIFF'S MOTION TO MODIFY VISITATION, POST JUDGMENT DATED DECEMBER 7, 2000 (#153); PLAINTIFF'S MOTION FOR CONTEMPT, POST JUDGMENT DATED FEBRUARY 26, 2001
CT Page 6292
On February 23 and February 26, 2001 the parties appeared with counsel and gave testimony and introduced documentary evidence. Also in attendance was Attorney Sally Hodgdon, attorney for the minor children. The court, having reviewed the testimony and the exhibits makes the following findings of fact and enters the following orders.
The plaintiff offered the testimony of Roseann Wanczyk, a licensed clinical social worker, who met with the children and the mother during May and June of 2000. The court finds that the defendant engaged in disparaging remarks about the plaintiff to the minor children. Further, that the defendant is in contempt of the orders of the court and said contempt is willful.
The court adopts the proposed parenting orders of the attorney for the minor children dated February 26, 2001 (attached hereto as Exhibit A) as orders of the court with the following modifications:
With respect to paragraph 6, the case is continued to August 15, 2001 for review. Further, the alternating weekends will resume on August 18, 2001.
BY THE COURT
  _____________________ JOHN R. CARUSO, JUDGE
                                EXHIBIT A
D.N. FA 96-0711519S                       :SUPERIOR COURT
DONNA STARZECKI                           :J.D. OF HARTFORD
VS.                                       :AT HARTFORD
ANTONI L. STARZECKI                       :FEBRUARY 26, 2001
 PROPOSED PARENTING ORDERS
1. The minor children, Mark Starzecki, born on January 22, 1991, and Theresa Starzecki, born on September 12, 1993 shall have their primary residence with the Plaintiff, Mother. The parties shall continue to have joint custody. CT Page 6293
2. The Defendant, Father, shall have parenting time initially with supervision through the Thomaston Counseling Associates after one supervised parenting time at the office of the attorney for the minor children. The supervised visits in Thomaston will be every other week for two months at which time the children will return to meet with Attorney Hodgdon.
3. The children will see a therapist in the Shelton area during these same two months every other week after their time with their father. Attorney Hodgdon will receive — reports from both the children's therapist and from Thomaston Counseling Associates as to how the parenting time is working and how the children are doing.
4. Mr. Starzecki will begin meeting with a counselor at Catholic Family Services or Wheeler Clinic for parenting coaching within the next three weeks and will sign an authorization for Attorney Hodgdon to speak with the counselor.
5. Mrs. Starzecki will begin or remain in individual counseling at this time.
6. The case is continued to May 15, 2001 for review. If the children are doing well and Mr. Starzecki is appropriate with them then the alternating weekends will resume on May 18, 2001 with Mrs. Starzecki responsible for transporting the children both ways and leaving them at his sister's home. She is not to get out of the car nor is Mr. Starzecki to come out of the house during the drop off and pick up.
7. Mrs. Starzecki is not to ask the children anything about their conversations with their father during their parenting time with him. She is not to speak negatively of him in front of the children at any time.
8. Mr. Starzecki is not to discuss any issues concerning Mrs. Starzecki, the fire, her boyfriends, her use of a nanny or alleged use of alcohol in her home or say anything negative about her to or in front of the children.
9. Neither party is to use alcohol or illegal drugs while with or caring for the children.
THE ATTORNEY FOR THE MINOR CHILDREN,
                          BY ________________________________ Sally M. Hodgdon, CSJ Attorney for the Minor Child The Communities' Law Center CT Page 6294 141 Washington Street Hartford, CT 06106 Tel. 860-246-4427 Juris No. 308299
 CERTIFICATION
The above Proposed Orders were hand delivered on February 26, 2001 to Attorneys Douglas Barall and Jacek Smigeiski.
                             ______________________________ Sally M. Hodgdon, CSJ Commissioner of Superior Court
 ORDERS  The Proposed Orders having been reviewed by the court are hereby GRANTED/DENIED
                             _____________________________________ JUDGE                    DATE